                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                        AMATULLAH K. BOOTH
Corporation Counsel                            100 CHURCH STREET                                             Senior Counsel
                                               NEW YORK, NY 10007                                      Tel.: (212) 356-3534
                                                                                                       Fax: (212) 356-3509
                                                                                                      abooth@law.nyc.gov



                                                                      December 11, 2019
        VIA ECF                                                          12/12/2019
        Honorable Vernon S. Broderick                      The conference scheduled for December 13, 2019, is adjourned to
        United States District Courthouse                  Thursday January 16, 2020, at 10:00 a.m
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                      Re:     Sara DeVincenzi as administrator for the Estate of Benjamin DeVincenzi
                              v. City of New York, et al.
                              19 CV 6012 (VSB)
        Your Honor:

                 I am the Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the
        City of New York, assigned to represent defendant City of New York in the above-referenced
        matter. For the reasons set forth below, the City respectfully requests an adjournment of the
        December 13, 2019 initial conference. This is the City’s first request for an adjournment of the
        initial conference. Plaintiff consents to Defendant’s application.

                On December 2, 2019, the Court scheduled an initial conference in this action, for
        December 13, 2019. The Order also instructed the parties to file a proposed case management
        plan and a joint letter, concerning the initial conference, no later than December 9, 2019. On
        December 9, 2019, the parties filed their proposed case management plan and a joint letter, in
        advance of the initial conference. However, the undersigned has a medical appointment that was
        previously scheduled for the morning of December 13, 2019. Consequently, Defendant City
        coferred with Plaintiff’s Counsel concerning available dates, and respectfully requests an
        adjournment of the initial conference, to either: December 30, 2019, the week of January 6th or
        January 13th, 15th, or 16th ,2020. Should the adjournment affect any of the dates proposed in the
        parties’ proposed case management plan, the parties will amend and refile their proposed case
        management plan with updated dates, in advance of the initial conference.




                                                       1
      Defendant thanks the Court for its consideration herein.


                                                          Respectfully submitted,

                                                                 /s/
                                                          ___________________________
                                                          AMATULLAH K. BOOTH
                                                          Senior Counsel
                                                          Special Federal Litigation Division
To:   Richard Soto (VIA ECF)
      Arthur Z. Schwartz
      Advocates for Justice, Chartered Attorneys
      225 Broadway, Suite 1902
      New York, NY 10007
      Counsel for Plaintiff




                                              2
